Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 27, 2019

                                      No. 04-19-00512-CR

                                    Robert Lee CRIDER, Jr.,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                   From the 198th Judicial District Court, Kerr County, Texas
                                    Trial Court No. B17583
                           Honorable Rex Emerson, Judge Presiding


                                         ORDER
        Based on the clerk’s record filed in this appeal, it appears that appellant is seeking to
appeal the trial court’s dismissal of the charges filed against him. An order dismissing charges is
not an order appealable by a defendant. See Guerrero v. State, No. 04-11-00378-CR, 2011 WL
3329063, at *1 (Tex. App.—San Antonio Aug. 3, 2011, no pet.); Bohannan v. State, 352 S.W.3d
47, 48 (Tex. App.—Fort Worth 2011, pet. ref’d). It is therefore ORDERED that appellant show
cause in writing within fifteen days from the date of this order why this appeal should not be
dismissed for lack of jurisdiction.


                                                     _________________________________
                                                     Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of August, 2019.


                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court